 

 

Exhibit 10.1.6.0

EMPLOYMENT AGREEMENT

(“Agreement”)

- by and between -

WYNN RESORTS, LIMITED

(“Employer”)

- and -

JOHN STRZEMP

(“Employee”)

 

 

 

DATED: as of August 31, 2005

 

 

 



--------------------------------------------------------------------------------

 

EMPLOYMENT AGREEMENT

 

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 31
day of August 2005, by and between WYNN RESORTS, LIMITED (“Employer”) and John
Strzemp (“Employee”).

W I T N E S S E T H:

WHEREAS, Employer is a corporation duly organized and existing under the laws of
the State of Nevada, maintains its principal place of business at 3131 Las Vegas
Blvd. South, Las Vegas, Nevada 89109, and is engaged in the business of
developing, constructing and operating a casino resorts; and,

WHEREAS, in furtherance of its business, Employer has need of qualified,
experienced executive management; and,

WHEREAS, Employee currently serves as the Executive Vice President - Chief
Financial Officer of the Employer pursuant to the terms of an Employment
Agreement dated as of September 9, 2002 (the “2002 Agreement”) between Employee
and Employer as amended by that certain First Amendment to Employment Agreement
dated December 11, 2002 (the “Amendment”) between Employee and Employer (the
2002 Agreement and the Amendment are collectively referred to herein as, the
“Prior Agreement”); and

WHEREAS, Employee and Employer desire to terminate the Prior Agreement and
replace it with this Agreement; and

WHEREAS, Employee has represented and warranted to Employer that Employee
possesses sufficient qualifications and expertise in order to fulfill the terms
of the employment stated in this Agreement; and,

WHEREAS, Employer is willing to continue to employ Employee, and Employee is
desirous of continuing his employment with the Employer under the terms and
pursuant to the conditions set forth herein;

NOW, THEREFORE, for and in consideration of the foregoing recitals, and in
consideration of the mutual covenants, agreements, understandings, undertakings,
representations, warranties and promises hereinafter set forth, and intending to
be legally bound thereby, Employer and Employee hereby covenant and agree as
follows:

 

2



--------------------------------------------------------------------------------

1. DEFINITIONS. As used in this Agreement, the words and terms hereinafter
defined have the respective meanings ascribed to them herein, unless a different
meaning clearly appears from the context:

(a) “Affiliate” - means with respect to a specified Person, any other Person who
or which is (i) directly or indirectly controlling, controlled by or under
common control with the specified Person, or (ii) any member, director, officer
or manager of the specified Person. For purposes of this definition, only,
“control”, “controlling”, and “controlled” mean the right to exercise, directly
or indirectly, more than fifty percent (50%) of the voting power of the
stockholders, members or owners and, with respect to any individual,
partnership, trust or other entity or association, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of the controlled entity.

(b) “Cause” - means

(i) the willful destruction by Employee of the property of Employer or an
Affiliate having a material value to Employer or such Affiliate;

(ii) fraud, embezzlement, theft, or comparable dishonest activity committed by
Employee (excluding acts involving a de minimis dollar value and not related to
Employer or an Affiliate);

(iii) Employee’s conviction of or entering a plea of guilty or nolo contendere
to any crime constituting a felony or any misdemeanor involving fraud,
dishonesty or moral turpitude (excluding acts involving a de minimis dollar
value and not related to Employer or an Affiliate);

(iv) Employee’s breach, neglect, refusal, or failure to materially discharge his
duties (other than due to physical or mental illness) commensurate with his
title and function, or Employee’s failure to comply with the lawful directions
of Employer’s Board of Directors, that is not cured within fifteen (15) days
after Employee has received written notice thereof from the Board;

(v) a willful and knowing material misrepresentation to Employer’s Board of
Directors;

(vi) a willful violation of a material policy of Employer, which does or could
result in material harm to Employer or to Employer’s reputation; or

 

3



--------------------------------------------------------------------------------

(vii) Employee’s material violation of a statutory or common law duty of loyalty
or fiduciary duty to Employer,

provided, however, that Employee’s disability due to illness or accident or any
other mental or physical incapacity shall not constitute “Cause” as defined
herein.

(c) “Change of Control” - means the occurrence, after the Effective Date, of any
of the following events:

(i) any “Person” or “Group” (as such terms are defined in Section 13(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and the rules and
regulations promulgated thereunder), excluding any Excluded Stockholder, is or
becomes the “Beneficial Owner” (within the meaning of Rule 13d-3 promulgated
under the Exchange Act), directly or indirectly, of securities of Employer, or
of any entity resulting from a merger or consolidation involving Employer,
representing more than fifty percent (50%) of the combined voting power of the
then outstanding securities of Employer or such entity;

(ii) the individuals who, as of the Effective Date, are members of Employer’s
Board of Directors (the “Existing Directors”) cease, for any reason, to
constitute more than fifty percent (50%) of the number of authorized directors
of Employer as determined in the manner prescribed in Employer’s Articles of
Incorporation and Bylaws; provided, however, that if the election, or nomination
for election, by Employer’s stockholders of any new director was approved by a
vote of at least fifty percent (50%) of the Existing Directors, such new
director shall be considered an Existing Director; provided further, however,
that no individual shall be considered an Existing Director if such individual
initially assumed office as a result of either an actual or threatened “Election
Contest” (as described in Rule 14a-11 promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies by or on behalf of anyone
other than the Board (a “Proxy Contest”), including by reason of any agreement
intended to avoid or settle any Election Contest or Proxy Contest; or

(iii) the consummation of (x) a merger, consolidation or reorganization to which
Employer is a party, whether or not Employer is the Person surviving or
resulting therefrom, or (y) a sale, assignment, lease, conveyance or other
disposition of all or substantially all of the assets of

 

4



--------------------------------------------------------------------------------

Employer, in one transaction or a series of related transactions, to any Person
other than Employer, where any such transaction or series of related
transactions as is referred to in clause (x) or clause (y) above in this
subparagraph (iii) (singly or collectively, a “Transaction”) does not otherwise
result in a “Change in Control” pursuant to subparagraph (i) of this definition
of “Change in Control”; provided, however, that no such Transaction shall
constitute a “Change in Control” under this subparagraph (iii) if the Persons
who were the stockholders of Employer immediately before the consummation of
such Transaction are the Beneficial Owners, immediately following the
consummation of such Transaction, of fifty percent (50%) or more of the combined
voting power of the then outstanding voting securities of the Person surviving
or resulting from any merger, consolidation or reorganization referred to in
clause (x) above in this subparagraph (iii) or the Person to whom the assets of
Employer are sold, assigned, leased, conveyed or disposed of in any transaction
or series of related transactions referred in clause (y) above in this
subparagraph (iii), in substantially the same proportions in which such
Beneficial Owners held voting stock in Employer immediately before such
Transaction.

For purposes of the foregoing definition of “Change in Control,” the term
“Excluded Stockholder” means Stephen A. Wynn, the spouse, siblings, children,
grandchildren or great grandchildren of Stephen A. Wynn, any trust primarily for
the benefit of the foregoing persons, or any Affiliate of any of the foregoing
persons.

(d) “Complete Disability” - means the inability of Employee, due to illness or
accident or other mental or physical incapacity, to perform his obligations
under this Agreement for a period as defined by Employer’s disability plan or
plans.

(e) “Confidential Information” - means any information that is possessed or
developed by or for Employer or its Affiliate and which relates to the
Employer’s or Affiliate’s existing or potential business or technology, which is
not generally known to the public or to persons engaged in business similar to
that conducted or contemplated by Employer or Affiliate, or which Employer or
Affiliate seeks to protect from disclosure to its existing or potential
competitors or others, and includes without limitation know how, business and
technical plans, strategies, existing and proposed bids, costs, technical
developments, purchasing history, existing and proposed research projects,
copyrights, inventions, patents, intellectual property, data, process, process
parameters, methods, practices, products, product design information, research
and

 

5



--------------------------------------------------------------------------------

development data, financial records, operational manuals, pricing and price
lists, computer programs and information stored or developed for use in or with
computers, customer information, customer lists, supplier lists, marketing
plans, financial information, financial or business projections, and all other
compilations of information which relate to the business of Employer or
Affiliate, and any other proprietary material of Employer or Affiliate, which
have not been released to the general public. Confidential Information also
includes information received by Employer or any of its Affiliates from others
that the Employer or Affiliate has an obligation to treat as confidential.

(f) “Effective Date” – means August 1, 2005.

(g) “Original Hire Date” – means November 1, 2000.

(h) “Good Reason” - means the occurrence, on or after the occurrence of a Change
in Control, of any of the following (except with Employee’s written consent or
resulting from an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by Employer or its Affiliate promptly after
receipt of notice thereof from Employee):

(i) Employer or an Affiliate reduces Employee’s Base Salary (as defined in
Subparagraph 8(a) below);

(ii) Employer discontinues its bonus plan in which Employee participates as in
effect immediately before the Change in Control without immediately replacing
such bonus plan with a plan that is the substantial economic equivalent of such
bonus plan, or amends such bonus plan so as to materially reduce Employee’s
potential bonus at any given level of economic performance of Employer or its
successor entity;

(iii) Employer materially reduces the aggregate benefits and perquisites to
Employee from those being provided immediately before the Change in Control;

(iv) Employer or any of its Affiliates requires Employee to change the location
of Employee’s job or office, so that Employee will be based at a location more
than 25 miles from the location of Employee’s job or office immediately before
the Change in Control;

(v) Employer or any of its Affiliates reduces Employee’s responsibilities or
directs Employee to report to a person of lower rank or responsibilities than
the person to whom Employee reported immediately before the Change in Control;
or

 

6



--------------------------------------------------------------------------------

(vi) the successor to Employer fails or refuses expressly to assume in writing
the obligations of Employer under this Agreement.

For purposes of this Agreement, a determination by Employee that Employee has
“Good Reason” shall be final and binding on Employer and Employee absent a
showing of bad faith on Employee’s part.

(i) “Separation Payment” - means a lump sum equal to (A) Employee’s Base Salary
(as defined in Subparagraph 8(a) of this Agreement) for the remainder of the
Term, but not less than one (1) year of Base Salary, plus (B) the bonus that was
paid to Employee under Subparagraph 8(b) for the preceding bonus period,
projected over the remainder of the Term (but not less than the preceding bonus
that was paid), plus (C) any accrued but unpaid vacation pay, plus (D) any
Gross-Up Payment required by Exhibit 1 to this Agreement, which is incorporated
herein by reference.

(j) “Trade Secrets” - means unpublished inventions or works of authorship, as
well as all information possessed by or developed by or for Employer or its
Affiliate, including without limitation any formula, pattern, compilation,
program device, method, technique, product, system, process, design, prototype,
procedure, computer programming or code that (i) derives independent economic
value, actual or potential, from not being generally known to, and not being
readily ascertainable by proper means by the public or other persons who can
obtain economic value from its disclosure or use; and (ii) is the subject of
efforts that are reasonable to maintain its secrecy.

(k) “Work of Authorship” - means any computer program, code or system as well as
any literary, pictorial, sculptural, graphic or audio visual work, whether
published or unpublished, and whether copyrightable or not, in whatever form and
jointly with others that (i) relates to any of Employer’s or its Affiliate’s
existing or potential products, practices, processes, formulations,
manufacturing, engineering, research, equipment, applications or other business
or technical activities or investigations; or (ii) relates to ideas, work or
investigations conceived or carried on by Employer or its Affiliate or by
Employee in connection with or because of performing services for Employer or
its Affiliate.

2. PRIOR EMPLOYMENT. This Agreement supersedes and replaces any and all prior
employment agreements, change in control agreements and severance plans or
agreements, whether written or oral, by and between Employee, on the one side,
and Employer or any of Employer’s Affiliates, on the other side, or under which
Employee is a

 

7



--------------------------------------------------------------------------------

participant, with the exception of any agreement pertaining to the issuance of
stock options or restricted stock to Employee by Employer or any of its
Affiliates. From and after the Effective Date, Employee and Employer agree that
the Prior Agreement shall be terminated and Employee shall be the employee of
Employer under the terms and pursuant to the conditions set forth in this
Agreement.

3. BASIC EMPLOYMENT AGREEMENT. Subject to the terms and pursuant to the
conditions hereinafter set forth, Employer hereby employs Employee during the
Term hereinafter specified to serve in a managerial or executive capacity, under
a title and with such duties not inconsistent with those set forth in
Paragraph 4 of this Agreement, as the same may be modified and/or assigned to
Employee by Employer from time to time; provided, however, that no change in
Employee’s duties shall be permitted if it would result in a material reduction
in the level of Employee’s duties as in effect prior to the change.

4. DUTIES OF EMPLOYEE. Employee shall perform such duties assigned to Employee
by Employer as are generally associated with the duties of Executive Vice
President - Chief Financial Officer of Employer or such similar duties as may be
assigned to Employee by Employer as Employer may determine, including, but not
limited to (a) the efficient and continuous operation of Employer and Employer’s
Affiliates, (b) the preparation of relevant budgets and allocation or relevant
funds, (c) conducting a search for an individual qualified to assume the duties
of the chief financial officer of the Company as may be directed by management
or Employer’s Board of Director, and to educate such individual about Employee’s
duties and Employer’s operations (following the selection of such qualified
individual, Employee shall assume such other title and responsibilities as may
be assigned by Employer; provided that such title and responsibilities shall be
commensurate with Employee’s professional status and shall be based in Las
Vegas, Nevada), (d) the selection and delegation of duties and responsibilities
of subordinates, (e) the direction, review and oversight of all programs and
projects under Employee’s supervision, and (f) such other and further related
duties as specifically assigned by Employer to Employee. The foregoing
notwithstanding, Employee shall devote such time to Employer’s Affiliates as may
be required by Employer, provided such duties are not inconsistent with
Employee’s primary duties to Employer hereunder.

5. ACCEPTANCE OF EMPLOYMENT. Employee hereby unconditionally accepts the
employment set forth hereunder, under the terms and pursuant to the conditions
set forth in this Agreement. Employee hereby covenants and agrees that, during
the Term of this Agreement, Employee will devote the whole of Employee’s normal
and customary working time and best efforts solely to the performance of
Employee’s duties under this Agreement and that, except upon Employer’s prior
express written authorization to that effect, Employee shall not perform any
services for any casino, hotel/casino or other similar gaming or gambling
operation not owned by Employer or any of Employer’s Affiliates.

6. TERM. Unless sooner terminated as provided in this Agreement, the term of
this Agreement (the “Term”) shall commence on the Effective Date and terminate
at the end of the day on August 1, 2008. Following the Term, unless the parties
enter into a

 

8



--------------------------------------------------------------------------------

new written contract of employment, (a) any continued employment of Employee
shall be at-will, (b) any or all of the other terms and conditions of Employee’s
employment may be changed by Employer at its discretion, with or without notice,
and (c) the employment relationship may be terminated at any time by either
party, with or without cause or notice.

7. SPECIAL TERMINATION PROVISIONS. Notwithstanding the provisions of Paragraph 6
of this Agreement, this Agreement shall terminate upon the occurrence of any of
the following events:

(a) the death of Employee;

(b) the giving of written notice from Employer to Employee of the termination of
this Agreement upon the Complete Disability of Employee;

(c) the giving of written notice by Employer to Employee of the termination of
this Agreement upon the discharge of Employee for Cause;

(d) the giving of written notice by Employer to Employee of the termination of
this Agreement following a denial or revocation of Employee’s License (as
defined in Subparagraph 9(b) of this Agreement).

(e) the giving of written notice by Employer to Employee of the termination of
this Agreement without Cause, provided, however, that, within ten (10) calendar
days after such notice, Employer must tender the Separation Payment to Employee;

(f) the giving of written notice by Employee to Employer upon a material breach
of this Agreement by Employer, which material breach remains uncured for a
period of thirty (30) days after the giving of such notice, provided, however,
that, within ten (10) days after the expiration of such cure period without the
cure having been effected, Employer must tender the Separation Payment to
Employee; or

(g) at Employee’s sole election in writing as provided in Paragraph 17 of this
Agreement, after both a Change of Control and as a result of Good Reason,
provided, however, that, within ten (10) calendar days after Employer’s receipt
of Employee’s written election, Employer must tender the Separation Payment to
Employee.

In the event of a termination of this Agreement pursuant to the provisions of
Subparagraph 7(a), (b), (c) or (d), Employer shall not be required to make any
payments to Employee other than payment of Base Salary and vacation pay accrued
but unpaid through the termination date. In the event of a termination of this
Agreement pursuant to the provisions of Subparagraph (e), (f) or (g), Employee
will also be entitled to receive health benefits coverage for Employee and
Employee’s dependents under the same

 

9



--------------------------------------------------------------------------------

plan(s) or arrangement(s) under which Employee was covered immediately before
Employee’s termination, or plan(s) established or arrangement(s) provided by
Employer or any of its Affiliates thereafter. Such health benefits coverage
shall be paid for by Employer to the same extent as if Employee were still
employed by Employer, and Employee will be required to make such payments as
Employee would be required to make if Employee were still employed by Employer.
The health benefits provided under this Paragraph 7 shall continue until the
earlier of (x) the expiration of the period for which the Separation Payment is
paid, (y) the date Employee becomes covered under any other group health plan
not maintained by Employer or any of its Affiliates; provided, however, that if
such other group health plan excludes any pre-existing condition that Employee
or Employee’s dependents may have when coverage under such group health plan
would otherwise begin, coverage under this Paragraph 7 shall continue (but not
beyond the period described in clause (x) of this sentence) with respect to such
pre-existing condition until such exclusion under such other group health plan
lapses or expires. In the event Employee is required to make an election under
Sections 601 through 607 of the Employee Retirement Income Security Act of 1974,
as amended (commonly known as COBRA) to qualify for the health benefits
described in this Paragraph 7, the obligations of Employer and its Affiliates
under this Paragraph 7 shall be conditioned upon Employee’s timely making such
an election. In the event of a termination of this Agreement pursuant to any of
the provisions of this Paragraph 7, Employee shall not be entitled to any
benefits pursuant to any severance plan in effect by Employer or any of
Employer’s Affiliates.

8. COMPENSATION TO EMPLOYEE. For and in complete consideration of Employee’s
full and faithful performance of Employee’s duties under this Agreement,
Employer hereby covenants and agrees to pay to Employee, and Employee hereby
covenants and agrees to accept from Employer, the following items of
compensation:

(a) BASE SALARY. Employer hereby covenants and agrees to pay to Employee, and
Employee hereby covenants and agrees to accept from Employer, a base salary at
the rate of Six Hundred Thousand Dollars ($600,000.00) per annum during the
Term, payable in such weekly, bi-weekly or semi-monthly installments as shall be
convenient to Employer (the “Base Salary”). Employee’s Base Salary shall be
exclusive of and in addition to any other benefits which Employer, in its sole
discretion, may make available to Employee, including, but not limited to, those
benefits described in Subparagraphs 8(b) through (e) of this Agreement.
Employee’s Base Salary shall be subject to merit review by Employer’s Board of
Directors periodically, and may be increased, but not decreased, as a result of
any such review.

(b) BONUS COMPENSATION. Employee also will be eligible to receive a bonus at
such times and in such amounts as Employer’s Board of Directors, in its sole and
exclusive discretion, may determine, but in no event shall Employee’s bonus for
the fiscal year ended December 31, 2005 be less than Two Hundred Thousand
Dollars ($200,000.00). For fiscal year 2006 and thereafter, Employee’s bonus
shall be determined

 

10



--------------------------------------------------------------------------------

pursuant to the Employer’s Section 162 Performance Based Bonus Plan. Nothing in
this Agreement shall limit the Board’s discretion to adopt, amend or terminate
any performance-based bonus plan at any time prior to a Change of Control.

(c) EMPLOYEE BENEFIT PLANS. Employer hereby covenants and agrees that it shall
include Employee, if otherwise eligible, in any profit sharing plan, executive
stock option plan, pension plan, retirement plan, disability or life insurance
plan, medical and/or hospitalization plan, and/or any and all other benefit
plans which may be placed in effect by Employer or any of its Affiliates for the
benefit of Employer’s executives during the Term. Nothing in this Agreement
shall limit (i) Employer’s ability to exercise the discretion provided to it
under any such benefit plan, or (ii) Employer’s or its Affiliates’ discretion to
adopt, amend or terminate any such benefit plan, at any time prior to a Change
of Control. Subject to and effective upon the approval of the Compensation
Committee of Wynn Resorts, Limited, Employee shall at the earliest possible time
after the Effective Date be granted 50,000 stock options of Wynn Resorts,
Limited common stock under the Wynn Resorts, Limited 2002 Stock Incentive Plan.
Nothing in this Agreement shall limit Employer’s or any of its Affiliates’
ability to exercise the discretion provided to it under any employee benefit
plan, or to adopt, amend or terminate any benefit plan at any time.

(d) EXPENSE REIMBURSEMENT. During the Term and provided the same are authorized
by Employer, Employer shall either pay directly or reimburse Employee for
Employee’s reasonable expenses incurred for the benefit of Employer in
accordance with Employer’s general policy regarding expense reimbursement, as
the same may be amended, modified or changed from time to time. Such
reimbursable expenses shall include, but are not limited to, (i) reasonable
entertainment and promotional expenses, (ii) gift and travel expenses,
(iii) dues and expenses of membership in clubs, professional societies and
fraternal organizations, and (iv) the like. Prior to reimbursement, Employee
shall provide Employer with sufficient detailed invoices of such expenses as may
be required by Employer’s expense reimbursement policy.

(e) VACATIONS AND HOLIDAYS. Commencing as of the Effective Date of this
Agreement, Employee shall be entitled to (i) annual paid vacation leave in
accordance with Employer’s standard policy, but in no event less than four
(4) weeks each year of the Term, to be taken at such times as selected by
Employee and approved by Employer, and (ii) paid holidays (or, at Employer’s
option, an equivalent number of paid days off) in accordance with Employer’s
standard policy.

(f) WITHHOLDINGS. All compensation to Employee identified in this Paragraph 8
shall be subject to applicable withholdings for federal, state

 

11



--------------------------------------------------------------------------------

or local income or other taxes, Social Security Tax, Medicare Tax, State
Unemployment Insurance, State Disability Insurance, voluntary charitable
contributions and the like.

(g) Original Hire Date. Employee’s Original Hire Date shall be used for
determining benefits not otherwise set forth in this Agreement.

9. LICENSING REQUIREMENTS.

(a) Employer and Employee hereby covenant and agree that this Agreement may be
subject to the approval of one or more gaming regulatory authorities (the
“Gaming Authorities”) pursuant to the provisions of the applicable gaming
regulatory statutes and the regulations promulgated thereunder (the “Gaming
Laws”). Employer and Employee hereby covenant and agree to use their best
efforts, at Employer’s sole cost and expense, to obtain any and all approvals
required by the Gaming Laws. In the event that (i) an approval of this Agreement
by the Gaming Authorities is required for Employee to carry out his duties and
responsibilities set forth in Paragraph 4 of this Agreement, (ii) Employer and
Employee have used their best efforts to obtain such approval, and (iii) this
Agreement is not so approved by the Gaming Authorities, then this Agreement
shall immediately terminate and shall be null and void.

(b) Employer and Employee hereby covenant and agree that, in order for Employee
to discharge the duties required under this Agreement, Employee may be required
to apply for or hold a license, registration, permit or other approval as issued
by the Gaming Authorities pursuant to the terms of the applicable Gaming Laws
and as otherwise required by this Agreement (the “License”). In the event
Employee fails to apply for and secure, or the Gaming Authorities refuse to
issue or renew, or revoke or suspend any required License, then Employee, at
Employer’s sole cost and expense, shall promptly defend such action and shall
take such reasonable steps as may be required to either remove the objections,
secure the Gaming Authorities’ approval, or reinstate the License, respectively.
The foregoing notwithstanding, if the source of the objections or the Gaming
Authorities’ refusal to renew the License or their imposition of disciplinary
action against Employee is any of the events described in Subparagraph 1(b) of
this Agreement, then Employer’s obligations under this Paragraph 9 shall not be
operative and Employee shall promptly reimburse Employer upon demand for any
expenses incurred by Employer pursuant to this Paragraph 9.

(c) Employer and Employee hereby covenant and agree that the provisions of this
Paragraph 9 shall apply in the event Employee’s duties require that Employee
also be licensed by such relevant governmental agencies other than the Gaming
Authorities.

 

12



--------------------------------------------------------------------------------

10. CONFIDENTIALITY.

(a) Employee hereby warrants, covenants and agrees that Employee shall not
directly or indirectly use or disclose any Confidential Information, Trade
Secrets, or Works of Authorship, whether in written, verbal, or model form, at
any time or in any manner, except as required in the conduct of Employer’s
business or as expressly authorized by Employer in writing. Employee shall take
all necessary and available precautions to protect against the unauthorized
disclosure of Confidential Information, Trade Secrets, or Works of Authorship.
Employee acknowledges and agrees that such Confidential Information, Trade
Secrets, or Works of Authorship are the sole and exclusive property of Employer
or its Affiliate.

(b) Employee shall not remove from Employer’s premises any Confidential
Information, Trade Secrets, Works of Authorship, or any other documents
pertaining to Employer’s or its Affiliate’s business, unless expressly
authorized by Employer in writing. Furthermore, Employee specifically covenants
and agrees not to make any duplicates, copies, or reconstructions of such
materials and that, if any such duplicates, copies, or reconstructions are made,
they shall become the property of Employer or its Affiliate upon their creation.

(c) Upon termination of Employee’s employment with Employer, Employee shall turn
over to Employer the originals and all copies of any and all papers, documents
and things, including information stored for use in or with computers and
software, all files, Rolodex cards, phone books, notes, price lists, customer
contracts, bids, customer lists, notebooks, books, memoranda, drawings, or other
documents: (i) made, compiled by, or delivered to Employee concerning any
customer served by Employer or its Affiliate or any product, apparatus, or
process manufactured, used, developed or investigated by Employer;
(ii) containing any Confidential Information, Trade Secret or Work of
Authorship; or (iii) otherwise relating to Employee’s performance of duties
under this Agreement. Employee further acknowledges and agrees that all such
documents are the sole and exclusive property of Employer or its Affiliate.

(d) Employee hereby warrants, covenants and agrees that Employee shall not
disclose to Employer, or any Affiliate, officer, director, employee or agent of
Employer, any proprietary or confidential information or property, including but
not limited to any trade secret, formula, pattern, compilation, program, device,
method, technique or process, which Employee is prohibited by contract, or
otherwise, to disclose to Employer (the “Restricted Information”). In the event,
Employer requests Restricted Information from Employee, Employee shall advise
Employer that the information requested is Restricted Information and may not be
disclosed by Employee.

 

13



--------------------------------------------------------------------------------

(e) The obligations of this Section 10 are continuing and shall survive the
termination of Employee’s employment with Employer.

11. RESTRICTIVE COVENANT/NO SOLICITATION.

(a) Employee hereby covenants and agrees that, during the Term, or for such
period as Employee receives cash compensation under this Agreement, whichever
period is shorter, Employee shall not directly or indirectly, either as a
principal, agent, employee, employer, consultant, partner, member or manager of
a limited liability company, shareholder of a closely held corporation, or
shareholder in excess of two percent (2%) of a publicly traded corporation,
corporate officer or director, or in any other individual or representative
capacity, engage or otherwise participate in any manner or fashion in any gaming
business that is in competition in any manner whatsoever with the principal
business activity of Employer or Employer’s Affiliates, in or about any market
in which Employer or Employer’s Affiliates have or have publicly announced a
plan for gaming operations. Employee hereby further covenants and agrees that
the restrictive covenant contained in this Paragraph 11 is reasonable as to
duration, terms and geographical area and that the same protects the legitimate
interests of Employer, imposes no undue hardship on Employee, and is not
injurious to the public.

(b) Employee hereby further covenants and agrees that, for the period described
in Subparagraph 11(a), Employee shall not directly or indirectly solicit or
attempt to solicit for employment any management level employee of Employer or
Employer’s Affiliates with or on behalf of any business that is in competition
in any manner whatsoever with the principal business activity of Employer or
Employer’s Affiliates, in or about any market in which Employer or Employer’s
Affiliates have or plan gaming or hotel operations.

12. BEST EVIDENCE. This Agreement shall be executed in original and “Xerox” or
photostatic copies and each copy bearing original signatures in ink shall be
deemed an original.

13. SUCCESSION. This Agreement shall be binding upon and inure to the benefit of
Employer and Employee and their respective successors and assigns.

14. ASSIGNMENT. Employee shall not assign this Agreement or delegate his duties
hereunder without the express written prior consent of Employer thereto. Any
purported assignment by Employee in violation of this Paragraph 14 shall be null
and void and of no force or effect. Employer shall have the right to assign this
Agreement to any of its Affiliates, provided that this agreement shall be
reassigned to Employer upon a sale of that Affiliate or substantially all of
that Affiliate’s assets to an unaffiliated third party, provided further that,
in any event, Employer shall have the right to assign this Agreement to any
successor of Employer that is not an affiliate of Employer.

15. AMENDMENT OR MODIFICATION. This Agreement may not be amended, modified,
changed or altered except by a writing signed by both Employer and Employee.

 

14



--------------------------------------------------------------------------------

16. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the jurisdiction where Employer’s principal place of
business is located in effect on the Effective Date of this Agreement.

17. NOTICES. Any and all notices required under this Agreement shall be in
writing and shall be either hand-delivered or mailed, certified mail, return
receipt requested, addressed to:

 

TO EMPLOYER:    Wynn Resorts, Limited    3131 Las Vegas Boulevard South    Las
Vegas, Nevada 89109 WITH A COPY    Wynn Resorts, Limited THAT SHALL NOT BE   
3131 Las Vegas Boulevard South NOTICE TO:    Las Vegas, Nevada 89109    Attn:
Legal Department TO EMPLOYEE:    John Strzemp   

[intentionally omitted]

   [intentionally omitted]

All notices hand-delivered shall be deemed delivered as of the date actually
delivered. All notices mailed shall be deemed delivered as of three (3) business
days after the date postmarked. Any changes in any of the addresses listed
herein shall be made by notice as provided in this Paragraph 17.

18. INTERPRETATION. The preamble recitals to this Agreement are incorporated
into and made a part of this Agreement; titles of paragraphs are for convenience
only and are not to be considered a part of this Agreement.

19. SEVERABILITY. In the event any one or more provisions of this Agreement is
declared judicially void or otherwise unenforceable, the remainder of this
Agreement shall survive and such provision(s) shall be deemed modified or
amended so as to fulfill the intent of the parties hereto.

20. DISPUTE RESOLUTION. Except for equitable actions seeking to enforce the
covenants in Paragraph 10 or 11 of this Agreement, jurisdiction and venue for
which is hereby granted to the court of general trial jurisdiction in the state
and county where Employer’s or its applicable Affiliate’s principal place of
business is located, any and all claims, disputes, or controversies arising
between the parties regarding any of the terms of this Agreement or the breach
thereof, shall, on the written demand of either of the parties, be submitted to
and be determined by final and binding arbitration held in the local
jurisdiction where Employer’s or Employer’s Affiliate’s principal place of
business is located, in accordance with Employer’s or Employer’s Affiliate’s
arbitration policy governing employment disputes. This agreement to arbitrate
shall be specifically enforceable in any court of competent jurisdiction.

 

15



--------------------------------------------------------------------------------

21. WAIVER. None of the terms of this Agreement, including this Paragraph 21, or
any term, right or remedy hereunder shall be deemed waived unless such waiver is
in writing and signed by the party to be charged therewith and in no event by
reason of any failure to assert or delay in asserting any such term, right or
remedy or similar term, right or remedy hereunder.

22. PAROL. This Agreement constitutes the entire agreement between Employer and
Employee with respect to the subject matter hereto and, except for any agreement
pertaining to the issuance of restricted stock to Employee by Employer or any of
its Affiliates, this Agreement supersedes any prior understandings, agreements,
undertakings or severance policies or plans by and between Employer or
Employer’s Affiliates, on the one side, and Employee, on the other side, with
respect to the subject matter hereof or Employee’s employment with Employer or
its Affiliates.

IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND THEREBY, the parties hereto
have executed and delivered this Agreement as of the year and date first above
written.

 

WYNN RESORTS, LIMITED     EMPLOYEE By:  

/s/ Marc D. Schorr

   

/s/ John Strzemp

  Marc D. Schorr     John Strzemp   Chief Operating Officer    

 

16



--------------------------------------------------------------------------------

EXHIBIT 1

Indemnification and Gross-Up for Excise Taxes

(a) Employer shall indemnify and hold Employee harmless from and against any and
all liabilities, costs and expenses (including, without limitation, attorney’s
fees and costs) which Employee may incur as a result of the excise tax imposed
by Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) or
any similar provision of state or local income tax law (the “Excise Tax”), to
the end that Employee shall be placed in the same tax position with respect to
the Severance Payment under Employee’s Employment Agreement and all other
payments from Employer to Employee in the nature of compensation as Employee
would have been in if the Excise Tax had never been enacted. In furtherance of
such indemnification, Employer shall pay to Employee a payment (the “Gross-Up
Payment”) in an amount such that, after payment by Employee of all taxes,
including income taxes and the Excise Tax imposed on the Gross-Up Payment and
any interest or penalties (other than interest and penalties imposed by reason
of Employee’s failure to file timely tax returns or to pay taxes shown due on
such returns and any tax liability, including interest and penalties, unrelated
to the Excise Tax or the Gross-Up Amount), Employee shall be placed in the same
tax position with respect to the Severance Payment under this Plan and all other
payments from Employer to Employee in the nature of compensation as Employee
would have been in if the Excise Tax had never been enacted. When Employer pays
Employee’s Severance Payment, it shall also pay to Employee a Gross-Up Payment
for the Severance Payment and any other payments in the nature of compensation
that Employer determines are “excess parachute payments” under
Section 280G(b)(1) of the Code (“Excess Parachute Payments”). If, through a
determination of the Internal Revenue Service or any state or local taxing
authority (a “Taxing Authority”), or a judgment of any court, Employee becomes
liable for an amount of Excise Tax not covered by the Gross-Up Payment payable
pursuant to the preceding sentence, Employer shall pay Employee an additional
Gross-Up Payment to make Employee whole for such additional Excise Tax;
provided, however, that, pursuant to Section (c) of this Exhibit 1, Employer
shall have the right to require Employee to protest, contest, or appeal any such
determination or judgment. For purposes of this Exhibit 1, any amount that
Employer is required to withhold under Sections 3402 or 4999 of the Code or
under any other provision of law shall be deemed to have been paid to Employee.

(b) Upon payment to Employee of a Gross-Up Payment, Employer shall provide
Employee with a written statement showing Employer’s computation of such
Gross-Up Payment and the Excess Parachute Payments and Excise Tax to which it
relates, and setting forth Employer’s determination of the amount of gross
income Employee is required to recognize as a result of such payments and
Employee’s liability for the Excise Tax. Employee shall cause his or her
federal, state, and local income tax returns for the period in which Employee
receive such Gross-Up Payment to be prepared and filed in accordance with such
statement, and, upon such filing, Employee shall certify in writing to Employer
that such returns have been so prepared and filed. Notwithstanding the
provisions of Section (a) of this Exhibit 1, Employer shall not be obligated to
indemnify Employee from and against any tax liability, cost or expense

 

17



--------------------------------------------------------------------------------

(including, without limitation, any liability for the Excise Tax or attorney’s
fees or costs) to the extent such tax liability, cost or expense is attributable
to your failure to comply with the provisions of this Section (b).

(c) If any controversy arises between Employee and a Taxing Authority with
respect to the treatment on any return of the Gross-Up Amount, or of any payment
Employee receives from Employer as an Excess Parachute Payment, or with respect
to any return which a Taxing Authority asserts should show an Excess Parachute
Payment, including, without limitation, any audit, protest to an appeals
authority of a Taxing Authority or litigation (a “Controversy”), Employer shall
have the right to participate with Employee in the handling of such Controversy.
Employer shall have the right, solely with respect to a Controversy, to direct
Employee to protest or contest any proposed adjustment or deficiency, initiate
an appeals procedure within any Taxing Authority, commence any judicial
proceeding, make any settlement agreement, or file a claim for refund of tax,
and Employee shall not take any of such steps without the prior written approval
of Employer, which Employer shall not unreasonably withhold. If Employer so
elects, Employee shall be represented in any Controversy by attorneys,
accountants, and other advisors selected by Employer, and Employer shall pay the
fees, costs and expenses of such attorneys, accountants, or advisors, and any
tax liability Employee may incur as a result of such payment. Employee shall
promptly notify Employer of any communication with a Taxing Authority, and
Employee shall promptly furnish to Employer copies of any written
correspondence, notices, or documents received from a Taxing Authority relating
to a Controversy. Employee shall cooperate fully with Employer in the handling
of any Controversy by furnishing Employer any information or documentation
relating to or bearing upon the Controversy; provided, however, that Employee
shall not be obligated to furnish to Employer copies of any portion of his or
her tax returns which do not bear upon, and are not affected by, the
Controversy.

(d) Employee shall pay over to Employer, within ten (10) days after receipt
thereof, any refund Employee receive from any Taxing Authority of all or any
portion of the Gross-Up Payment or the Excise Tax, together with any interest
Employee receive from such Taxing Authority on such refund. For purposes of this
Section (d), a reduction in Employee’s tax liability attributable to the
previous payment of the Gross-Up Amount or the Excise Tax shall be deemed to be
a refund. If Employee would have received a refund of all or any portion of the
Gross-Up Payment or the Excise Tax, except that a Taxing Authority offset the
amount of such refund against other tax liabilities, interest, or penalties,
Employee shall pay the amount of such offset over to Employer, together with the
amount of interest Employee would have received from the Taxing Authority if
such offset had been an actual refund, within ten (10) days after receipt of
notice from the Taxing Authority of such offset.

 

18